Citation Nr: 1424280	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-25 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training from June 1960 to December 1960 and active duty from October 1961 to October 1964.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In that decision, the RO denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety reaction, and paranoid schizophrenia.  

In June 2010, the Veteran testified at hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In January 2011, the Board denied the claim of service connection for PTSD and remanded the claim of service connection for a psychiatric disorder other than PTSD.  In February 2012, the Board again remanded the claim of service connection for a psychiatric disorder other than PTSD for additional development of the record.  

The Veteran appealed the Board's decision denying service connection for PTSD to the Court of Appeals for Veteran's Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board.

In February 2013, the Board remanded the issue of service connection for a psychiatric disorder, to include PTSD for additional development of the record.  As such development has been completed, the claim is ready to be decided on the merits.    

The Board points out that the Veteran has been diagnosed with various psychiatric disorders, to include an anxiety disorder and depression.  Hence, the claim has been recharacterized more broadly to encompass any acquired psychiatric disorder, as well as separate consideration for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In addition, a review of the Virtual VA electronic claims file reveals additional VA treatment records.  The RO indicated that it reviewed these treatment records prior to the issuance of the January 2014 Supplemental Statements of the Case (SSOCs).  


FINDINGS OF FACT

1.  There is no diagnosis of PTSD based on a claimed credible stressor, the Veteran did not engage in combat with the enemy, and there is no credible evidence corroborating any of the Veteran's alleged in-service stressors.

2.  An acquired psychiatric disorder was not manifest in service; a psychosis did not become manifest within a year of separation; and no current acquired psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.384, 4.125 (2013).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service; a psychosis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the notice required under the VCAA, to include specific notice in regard to substantiating a claim for service connection for PTSD, in a pre-rating letter dated in September 2007.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA) disability determination.

The Board notes that the Veteran indicated that he sought psychiatric treatment during service while stationed in Germany.  VA attempted to obtain psychiatric treatment records from Fort Lewis and from Germany.  VA attempted to obtain those records in May 2009, April 2010, and August 2012; however, Formal Findings on the Unavailability of Service Treatment Records reflect that all efforts to obtain psychiatric treatment records from Fort Lewis and any outstanding treatment records, to include psychiatric treatment records, from Germany had been exhausted and further attempts would be futile.  

In addition, the Veteran was afforded a VA examination in March 2010, and additional examinations and addendum opinions were provided in March 2011, June 2012, July 2012, August 2012, and March 2013 pursuant to requests by the Board and the Court.  The Board finds that the VA examination reports and opinions, when taken together, are fully adequate as the VA examiners reviewed the Veteran's claims file, to include the Veteran's medical records and service treatment records, and provided etiological opinions that were based on the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the opinions are adequate and substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, during the June 2010 Board hearing, the undersigned clarified the issues on appeal and potential evidentiary defects were identified.  These actions supplement VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

General Legal Principles

Initially, the evidence reflects that the Veteran did not engage in combat with the enemy.  Thus, he is not entitled to application of the provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board notes that every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Analysis 

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD, anxiety disorder, schizophrenia, and alcohol and drug dependence as a result of in-service stressors.  Specifically, the Veteran claims that, during service, he was beaten, sexually assaulted, doused in gasoline and threatened to be lit on fire, and he saw someone thrown overboard off of a ship.  For the reasons below, the Board finds that the claim must be denied because Veteran's in-service stressors are not credible and an acquired psychiatric disorder did not manifest in service nor is one related to service.  

The Veteran's enlistment examination made no reference to nor notation relating to a psychiatric disorder.  As such, the Veteran was presumed sound upon entry.  38 U.S.C.A. §§ 1111.  

The Veteran's service treatment records are devoid of any treatment for sequelae of an assault or significant markers suggesting physical or sexual trauma.  Although the Veteran separated from service in October 1964, a December 1963 report of medical history designed for "separation" included a self-reported notation of a history of "depression or excessive worry."  The corresponding physician's summary indicated that the Veteran had an anxiety reaction with chest pains during his early teens.  The physician also noted that the Veteran was separating from service as a result of homosexual activities.  The Board notes that the Veteran told a treating medical professional in March 1976 that he attempted to get kicked out of the Army by endorsing that he engaged in homosexual behavior.  

During service, the Veteran's performance reviews started as "excellent" and went to "fair."  It was determined in December 1963 that he would not be able to re-enlist and would be separated for his acts of misconduct.  

In February 1964, the Veteran admitted taking 6 pills and he was referred for a psychiatric consultation.  There is no indication in the record that the Veteran received psychiatric treatment as a result of the incident.  The Board notes that VA attempted to obtain any outstanding treatment records from Germany and Fort Lewis during this time on multiple occasions, but the attempts did not recover any treatment records, and it was noted that any further attempts to obtain the records would be futile.  

The Veteran was absent without leave (AWOL) twice in July 1964.  

At the July 1964 separation examination, the Veteran denied a history of suicide attempts and of "depression or excessive worry."  The military medical personnel also found the Veteran to be "normal" on psychiatric evaluation.  

The Board notes that the Veteran attempted to re-enlist in the Army in 1972, but he was barred due to the previous ban and the fact that he did not graduate from high school.  

For decades, the Veteran made no mention of an in-service assault or stressor.  When the Veteran first filed his claim for service connection for a mental disorder in September 1977, he made no mention of any of the alleged assaults or incidents.  The Veteran also did not mention nor indicate an assault or in-service stressor in his prior claims for psychiatric disorders in May 1979, June 2002, December 2005, or September 2006.  When the Veteran initially filed the current claim, he also did not mention any stressful incidents that occurred during his military service.  In his notice of disagreement received in April 2008, he alleged that he started using drugs in the Army which made him an alcoholic, drug addict, and schizophrenic.  No specifics were given, except that the Veteran was upset the Army did not provide him with drug rehabilitation services.  In a January 2009 letter, the Veteran claimed that he was not a homosexual nor had he ever taken part in homosexual activities.  He further stated that the Army made him an alcoholic and a drug addict, but again he did not point to any specific in-service stressors.    

A review of the Veteran's extensive VA treatment records, Social Security records, and rehabilitation treatment records, reveal that the Veteran developed a drug addiction and was frequently treated for drug and alcohol abuse and suicidal ideations after separation.  The Veteran often presented with intrusive voices, delusions, and paranoia.  His GAF scores were as low as 15.  The treating medical personnel rendered diagnoses to include depression, borderline/manic, paranoid schizophrenia, anxiety-related disorder, personality disorder, adjustment disorder, unspecified extrapyramidal disease and abnormal movement disorder, and substance addiction disorder.  

Treatment records also reflect that the Veteran endorsed stressors that were completely unrelated to his currently claimed stressors.  Throughout treatment, the Veteran indicated that he suffered from childhood abuse and neglect.  The Veteran's accounts of his childhood, however, were inconsistent throughout the record in regard to where he grew up, his relationship with his family, when he dropped out of school, when he started drinking and using drugs, and to what extent, if any, abuse and neglect occurred.  In this regard, in July 1999, the Veteran endorsed starting to drink at age 6 and regularly drank alcohol by age 13.  At other points during treatment, and at the June 2010 hearing, the Veteran indicated that he did not start drinking or using drugs until service.  Notably, in October 2011, the Veteran reported that he was a victim of attempted sexual abuse by his brother, but oftentimes, to include in February 2002, he reported that he did not experience any abuse during childhood.  

The Veteran also frequently referred to service in the Republic of Vietnam.  In June 2001, the Veteran stated that his good conduct medal was taken away from him because he was a "bad boy" for killing women in children in Vietnam.  The treating medical professional ultimately diagnosed the Veteran with "r/o PTSD" and indicated that the diagnosis pertained to the Veteran's childhood traumas.  However, the Veteran's service personnel records reflect that the Veteran did not have service in the Republic of Vietnam nor did the Veteran engage in combat.  

In March 2002, the Veteran endorsed that his stressors included events that occurred when he was part of an "outlaw motorcycle gang."  Based on the Veteran's representations about what happened in the motorcycle gang, it appears that when the Veteran indicated, in March 2003, that his stressors included, "bad accident, man skinned, lit on fire, pushed out in the road on a motorcycle" he was referring to his time in the motorcycle gang and not service.  The Board notes that the Veteran also listed "combat" as a potential stressor even though the Veteran's service personnel records reflect that he did not engaged in combat.  

The first mention of an in-service stressor, apart from when he claimed he was in Vietnam, appears to have occurred in November 2009.  In a November 2009 letter, the Veteran again claimed that the Army made him an alcoholic and a drug addict, with no mention of an assault.  He did, however, endorse the following in-service stressors.  He stated that when he sought medical treatment, the medical personnel gave him a loaded rifle and told him to shoot himself.  He also indicated that he was hit in the head by a sergeant and knocked unconscious.  Finally, he claimed that while he was on a ship, he saw a man thrown overboard.  A November 2009 treatment record reveals that the Veteran reported that he thought he saw someone jump overboard while on a troop transport.  Notably, in December 2009, the Veteran denied experiencing military sexual trauma.  

It was not until the March 2010 compensation examination when the Veteran claimed that he was a victim of a homosexual assault in Karlsruhe, Germany in 1962.  He stated that he was unable to estimate when it happened other than it occurred in 1962.  He also reported two other in-service stressors.  He stated that he saw a lieutenant get thrown overboard on a ship in November 1963.  The VA examiner noted that the Veteran's service personnel records corroborate that he was on a ship during that time period.  And, the Veteran claimed that he was beaten by unknown perpetrators in Germany in 1964 and subsequently attempted suicide by taking 6 pills.  

After a thorough review of the claims file and a psychiatric evaluation, the examiner noted that the Veteran's memory was poor and he described the Veteran as an "unreliable historian."  The examiner further noted that the Veteran gave different historical reports with different details to different people throughout his treatment and it was unknown whether it was a deliberate act on the part of the Veteran.  On the day the examination, the Veteran was not entirely oriented and originally thought it was 1994 but later corrected himself and stated that it was 2010.  

Ultimately, the examiner rendered a diagnosis of psychotic disorder, anxiety disorder, dementia, PTSD by history, and personality disorder.  He opined that the anxiety disorder pre-existed service and was therefore unrelated; the psychotic disorder was not related to service because its onset was several years after separation; and he was unable to determine if PTSD was related to service because the evidence pointed in both directions and he was unable to establish a traumatic event or a firm diagnosis of PTSD.  

In an April 2010 letter, the Veteran claimed that he was raped and beaten by several non-commissioned officers and at the Veteran's June 2010 hearing, he claimed that he was beaten and raped in August 1962 in Fulda, Germany.  He also claimed that he was denied treatment for his injuries and subsequently started using drugs.  He did not reference any other stressful incidents at that time.

In January 2011, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Board then denied the claim of service connection for PTSD on the basis that there was no diagnosis and remanded the claim of service connection for a psychiatric disorder other than PTSD for an addendum opinion.  An addendum opinion was provided in March 2011.  The examiner determined that the Veteran's anxiety disorder pre-existed service and based his opinion on the prior rating decisions.   

A January 2011 treatment record indicates that the Veteran reported that he was sexually molested when he was in Vietnam, however, as noted above, the Veteran was never in Vietnam.  A February 2011 treatment record contained a notation that the Veteran reported described some "torturous situations and situations that would have left him in sheer stark-raving terror."  VA progress notes from May 2011 reveal a diagnosis of PTSD, polysubstance dependence, and attention deficit hyper activity disorder (ADHD).  The Veteran endorsed a suicide attempt during service and reported that he was raped while stationed at Fort Lewis and while he was stationed in Germany.  He also stated that other soldiers doused him in gasoline and threated to set him on fire.  A May 2012 form from the Veteran's psychiatrist indicated that the Veteran reported being raped during military service and also reported being doused with diesel fuel and gasoline.  A Disability Benefits Questionnaire (DBQ) from May 2012 contained a diagnosis of PTSD.  The associated stressor was the claimed sexual assault in military and being doused with diesel fuel and gasoline.  In June 2012, the Veteran reported that he was raped in August 1962 in Germany and doused with gasoline and diesel fuel and told that if he ever said anything, the perpetrators would burn him.  

Pursuant to a February 2012 Board remand, an examination was provided in June 2012.  The examiner rendered primary diagnoses of anxiety disorder, not otherwise specified and a history of methamphetamine dependence.  The examiner determined the Veteran had secondary diagnoses of potential ADHD and a history of a reading disorder, disorder of written expression, alcohol dependence, and heroin dependence.  

The Veteran reported that he started drinking in 1962 after he was sexually assaulted, beaten, and raped in Germany and then doused with four gallons of diesel fuel and one gallon of gasoline and told if he said anything they would burn him.  He also stated that he started using methamphetamine and stimulants in 1964.  He indicated that he was embarrassed to tell anyone about the assault until around 2008 or 2009 when he told his girlfriend and mother.  The Board notes that the Veteran told medical personnel in May 2001 that his parents were both deceased.  

After a thorough review of the claims file and the Veteran's history, the examiner determined that the Veteran did not have a pre-existing psychiatric disability.  The examiner further reported that there were inconsistent statements regarding the claimed traumatic events or stressors.  He noted that based on the performance rating pattern alone, he could not fully substantiate or refute a claim of PTSD.  He indicated that it was more likely that a claimant would have had more primary evidentiary information substantiating a valid event or claim.  Based on not being able to substantiate a diagnosis of PTSD, the examiner stated that he would list anxiety disorder as the primary diagnosis and would speculate that it was as likely as not that the anxiety disorder came from his time in the military.  

In regard to the claimed schizophrenia, the examiner determined that a diagnosis of schizophrenia did not adequately fit the Veteran's symptomatology.  The examiner pointed to various treatment records from March 1997 and June 2002 that referenced that the Veteran likely did not have schizophrenia, but that his symptoms were drug related.  The examiner acknowledged the previous diagnosis of schizophrenia and its onset in the 1960's, however, ultimately opined that the diagnosis did not fit.  The examiner also addressed the Veteran's own statements in the evaluation which endorsed a pattern of the psychotic symptoms being associated with drug use and not an underlying schizophrenic process.  

In July and August 2012, two addendum opinions were provided in an attempt to clarify the June 2012 opinion.  The examiner explained that he was unable to link the current psychiatric disorders to the in-service incidents without resorting to speculation because he could not find direct proof of the Veteran's claimed stressors.  The examiner also stated that he did not feel that any potential "markers" such as a decrease in rating was specific and uniquely tied to a potential traumatic event.  The examiner noted that the Veteran stated in the evaluation that some of the information was "not all true."  

Pursuant to a March 2012 Memorandum Decision by the Court and a February 2013 Board remand, an additional examination was provided March 2013.  Based on guidance from the Court, the Board's remand included a finding of fact that the Veteran's assertions regarding the claimed in-service stressors were not credible.  The Board requested an opinion in regard to the etiology of any psychiatric disorder in light of that finding.  

On examination, the Veteran reported that he was sexually assaulted by three men while in Germany in 1962.  He stated that he became aware of it when talking to a VA counselor about 2 years prior to the examination.  The Veteran was not forthcoming with information and stated "I don't know anymore" and "I don't want to remember anymore" when asked about his symptoms.  The Veteran was specifically asked if he had any other traumas, events, or experiences from his service in the military, and he clearly stated that the only issue was the reported sexual military trauma in Germany in 1962.  

The March 2013 VA examiner rendered a diagnosis of anxiety disorder and polysubstance dependence, in remission.  The examiner opined that it was less likely than not that the Veteran's current anxiety disorder was related to service because he could find no evidence of an anxiety disorder during the time of his service or proximate to it.  The examiner also determined that the Veteran did not experience PTSD caused by a traumatic event in service.  The conclusion was based on the fact that the claimed stressor had already been determined to have not occurred and the Veteran did not report any other trauma occurring during his time in the military.  

In May 2013,  the Veteran submitted a statement to clarify his alleged stressors.  He indicated that he was sexually assaulted in Germany in the summer of 1962.  The Veteran endorsed that he never referred to a sexual assault in Vietnam.  In 1963 he saw men throw a lieutenant overboard and when the men realized the Veteran saw them, they chased him.  He reported that he hid for two or three days on the ship.  Once in Germany, he claimed that he was assaulted by having a mixture of diesel and gasoline thrown on him and he was told that he would be set on fire if he said anything about the incident.  The Veteran further reported that he did not try to re-enlist in the Army in 1972, but tried to re-enlist in 1968.  

It is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Here, while the Veteran is competent to provide evidence of that which he experiences, see Layno v. Brown, 6 Vet. App. 465 (1994), in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

As demonstrated by the above, the Veteran did not allege any of the claim stressors until November 2009.  His reports in regard to the claimed stressors have been inconsistent as to the times, places, number of incidents, and nature of the incidents that took place.  His assertions also evolved over time, with notable details, to include being doused in gasoline and threatened to be set on fire, being added years after the incidents were first described.  Notably, at one time, the Veteran even claimed that the sexual assault occurred in Vietnam, although he never had service in Vietnam.  Furthermore, his statements to treating providers have also been inconsistent throughout the record on a multitude of topics, including potential childhood trauma and abuse as well as his claimed in-service stressors.  Multiple VA examiners have also found Veteran to be an unreliable historian and have commented on the vast number of inconsistencies throughout the record.  The Board emphasizes that the Veteran has related some events that are not only uncorroborated, but are fiction and could not have happened, such as his combat experiences in Vietnam.  

The Board, therefore, finds that the Veteran is not credible in his description of the in-service incidents recounted above, and will address the claims below in light of this finding.    

PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).  

There are also special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  The VA Adjudication Manual Rewrite (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

Here, the claim for service connection for PTSD must be denied because the evidence reflects that the Veteran does not have PTSD as the probative evidence does not support the Veteran's contentions that the claimed in-service stressors occurred.  

As noted above, the record contains extensive psychiatric treatment records with multiple diagnoses of psychiatric disabilities.  These diagnoses are overwhelmingly of disabilities other than PTSD, including anxiety reaction, depression, substance abuse, dementia, and personality disorder.  The first specific reference to a diagnosis of PTSD appears to be in a June 2001 VA treatment record in which the Axis I diagnosis of the clinical psychologist indicated rule out ('r/o') PTSD and this diagnosis was based on a childhood trauma.  There was no indication that such diagnosis was based on the alleged in-service stressors or anything that happened while in service.  Subsequent VA treatment records and the May 2012 DBQ also contained diagnoses of PTSD.  It appears that the diagnoses were based on stressors that the Board has found to be not credible or stressors unrelated to service.  Specifically, in the May 2012 DBQ, the physician based the diagnosis on the stressors that the Board has found not to be credible.  

Accordingly, the Veteran was afforded multiple VA examinations to determine whether he had a current diagnosis of PTSD.  Although the March 2010 VA examiner did render a diagnosis of PTSD by history, the examiner noted that it was not a "firm" diagnosis.  The other VA examiners, to include the June 2012 examiner, could not render a diagnosis of PTSD, in part, due to lack of credible evidence that the Veteran was exposed to a traumatic event in service, even in light of the in-service "markers."  Although the March 2013 examiner was instructed to find the Veteran's alleged in-service stressors to be not credible, the Veteran provided no other stressor from which to base a diagnosis and the examiner commented that it was very difficult to obtain a clear report from the Veteran regarding how the reported trauma affected him now and what symptoms he had.  Accordingly, the Board finds that the Veteran does not have a diagnosis of PTSD, as determined in the March 2013 VA examination report, because the evidence reflects that there was no traumatic event to base the diagnosis.  

The Board notes that the claim has been remanded many times for additional examinations and clarifications, and the record is sufficient for the Board to conclude that the weight of the probative evidence is against a valid diagnosis of PTSD.

While the Board does not find that there is a current diagnosis of PTSD based on in-service stressors for the purposes of VA compensation benefits, even assuming that the diagnoses of PTSD in the treatment records conformed to the DSM IV criteria, the Board finds that the probative evidence reflects that the claimed in-service stressors did not occur and therefore service connection for PTSD must be denied.  

As explained above, due to the overwhelming amount of inconsistencies in the Veteran's statements throughout the years, the Board finds that the Veteran's statements are not credible in regard to any of the claimed in-service stressors.  Caluza, 7 Vet. App. at 498.  

The Board has also acknowledged the provisions relating to sexual military trauma and the notations contained in the Veteran's service treatment and service personnel records of his worsening evaluations, periods of AWOL, drug and alcohol use during service, the alleged attempt to get out of service by claiming that he was a homosexual, and that he took 6 pills in what the Veteran now claims was a suicide attempt.  However, the Board finds that the evidence reflects that there were insufficient markers to support the Veteran's contentions of an in-service sexual military trauma.  As the June 2012 VA examiner reported, many other factors and circumstances could have played a part in the Veteran's decreased performance evaluations and drug use.  In the August 2012 addendum opinion, the examiner also opined that any potential "markers" such as a decrease in work performance rating were not specific and uniquely tied to a potential traumatic event.  

Accordingly, the Board finds that the Veteran does not have a diagnosis of PTSD as the probative evidence reflects that his alleged in-service stressors did not occur. 

Psychiatric Disorders Other Than PTSD 

As to whether an acquired psychiatric disorder other than PTSD manifested in service or is otherwise related to service, the Board finds that the probative evidence reflects that the Veteran's acquired psychiatric disorders did not have their onset in service nor are they related to any in service event or injury.  

As noted above, the Veteran's enlistment examination did not contain any notations relating to a psychiatric disorder.  Furthermore, the most probative evidence, including the June 2012 examination report, reflects that an acquired psychiatric disorder did not clearly and unmistakably preexist service.  Accordingly, the Board finds that the presumption of soundness applies.  38 U.S.C.A. §§ 1111, 1137.

The Board notes that, although there have been some diagnoses of schizophrenia, the weight of the evidence reflects that the Veteran has not had this disease and those diagnoses were in error, for the following reasons.  As referenced by the June 2012 VA examiner, the treatment records contain diagnoses of schizophrenia, but many medical professionals have noted that it was an unlikely diagnosis and the Veteran's symptoms which previously were attributed to schizophrenia likely were drug and alcohol related.  Consistent with these medical opinions, the Veteran has indicated that the only times he had auditory hallucinations were when he was using drugs or alcohol.  As such, the Board finds that the provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) are not applicable, as the Veteran did not develop a psychosis that manifested in service or within a year of separation.  In making this determination, the Board has considered the March 1976 treatment record that indicated that the Veteran's schizophrenic process started in service, but the Board finds the VA examiner's opinion and the treatment records that the examiner relied on, to be of more probative value as they were based on the Veteran's entire history, to include treatment records and an evaluation of the Veteran after he stopped using drugs.  

After a careful review of the record, to include all of the Veteran's treatment records, lay statements, and VA examination reports, the Board finds that the most probative evidence consists of the March 2013 VA examination report wherein the examiner determined that it was less likely as not that the anxiety disorder was due to his experience in military.  This opinion is of significant probative value because the examiner provided a comprehensive and thorough analysis of all of the relevant evidence is the claims file, including a detailed discussion of the Veteran's statements, the treatment records, and the prior examination reports.  Based on this analysis, the examiner concluded that there was no evidence of an anxiety disorder during service or proximate to it.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board has also considered the prior VA examination reports, but find them to be less useful as the examiners either did not opine as to the etiology of the anxiety disorder because they determined that it pre-existed service or the examiners could not determine the etiology of the anxiety disorder without resorting to mere speculation.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009) ("the examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  

The Board has also considered the Veteran's lay statements in regard to his claimed in-service stressors and his alleged suicide attempt while in service; however, as explained above, while the Veteran is competent to provide evidence of that which he experiences, see Layno, 6 Vet. App. at 465, the Board finds that the Veteran's assertions are inconsistent with both other statements made in conjunction with his claim and with the evidence of record.  The Board also finds that some of the Veteran's assertions, to include his allegation that military medical personnel gave him a loaded rifle told him to kill himself, patently and inherently untrue and incredible.  The Board therefore affords his assertions no probative value.  

In regard to his diagnoses relating to substance abuse, the law prohibits a grant of direct service connection for drug abuse on the basis of incurrence or aggravation in the line of duty during service; however, a veteran may be service connected for a drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his drug abuse disability is secondary to or is caused by the primary service-connected disability, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Nevertheless, in the instant case, service connection cannot be established for drug abuse on a secondary basis as service connection has not been granted on a direct basis for any disability.

The Veteran's treatment records also contain multiple diagnoses of a personality disorder.  A personality disorder is not considered a "disease or injury" under the applicable legislation.  See 38 C.F.R. § 3.303.  The Board notes that with respect to a personality disorder, service connection may be granted for disability due to a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the credible evidence does not reflect any superimposed pathology (disease or injury) during the Veteran's service.  Rather, the records reflect that his psychiatric evaluation was normal at enlistment and discharge and he denied any psychiatric symptoms at discharge.

In sum, the preponderance of the evidence is against a finding of the presence of an acquired psychiatric disorder in service or for many years thereafter.  Moreover, the reliable evidence does not demonstrate a relationship between the Veteran's currently diagnosed acquired psychiatric disorders and service.  

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


